Title: To Thomas Jefferson from Jesse B. Thomas, 2 September 1807
From: Thomas, Jesse B.
To: Jefferson, Thomas


                                                
                            Sir
                     
                            Vincennes 2d. Septr. 1807
                        

                        I have the honor herewith to forward you the nominations made by the House of Representatives of this Territory of persons fit to fill the office of a member of the Legislative Council
                  I am Sir your most obt. & very Huml. servt.
                        
                            Jesse B. Thomas
                     
                        
                    